STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 28, 2016
              Plaintiff-Appellee,

v                                                                  No. 325894
                                                                   Wayne Circuit Court
DARREN A. WEDDINGTON,                                              LC No. 02-010983-FH

              Defendant-Appellant.


Before: MURPHY, P.J., and SAAD and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial convictions of possession with intent to
deliver less than 5 kilograms of marijuana, MCL 333.7401(2)(d)(iii), possession of less than 25
grams of cocaine, MCL 333.7403(2)(a)(v),1 and possession of a firearm during the commission
of a felony (felony-firearm), MCL 750.227b. Defendant was sentenced to two years’
imprisonment for the felony-firearm conviction, and time served for both drug convictions. We
affirm defendant’s convictions and the sentences, but remand for the ministerial task of
correcting the judgment of sentence.

         This case arises from defendant’s possession of marijuana, cocaine, and a firearm in
2001. He was convicted in a bench trial in 2003, but defendant was not sentenced until 2014
after failing to appear for sentencing in 2003.

       Defendant first argues that his convictions were not supported by sufficient evidence
because the prosecution did not establish that defendant had either actual or constructive
possession of the drugs and firearm. We disagree.

        We review de novo the issue regarding whether there was sufficient evidence to sustain a
conviction. People v Lueth, 253 Mich. App. 670, 680; 660 NW2d 322 (2002). In reviewing the
sufficiency of the evidence, this Court must view the evidence, whether direct or circumstantial,
in a light most favorable to the prosecutor and determine whether a rational trier of fact could


1
 As will be discussed later in this opinion, the judgment of sentence inaccurately provided that
defendant was convicted of possession of 25 to 49 grams of cocaine, MCL 333.7403(2)(a)(iv).


                                               -1-
find that the essential elements of the crime were proved beyond a reasonable doubt. People v
Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012); People v Hardiman, 466 Mich. 417, 428; 646
NW2d 158 (2002). The trier of fact, here the trial court, and not an appellate court, observes the
witnesses and listens to their testimony; therefore, an appellate court must not interfere with the
trier of fact’s role in assessing the weight of the evidence and the credibility of the witnesses.
People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992). Circumstantial evidence and
reasonable inferences that arise from such evidence can constitute satisfactory proof of the
elements of the crime, People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999), including
the element of possession at issue in this case, People v Meshell, 265 Mich. App. 616, 622; 696
NW2d 754 (2005). The prosecution need not negate every reasonable theory of innocence, but
need only prove the elements of the crime in the face of whatever contradictory evidence is
provided by the defendant. People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000). We
resolve all conflicts in the evidence in favor of the prosecution. People v Kanaan, 278 Mich. App.
594, 619; 751 NW2d 57 (2008).

       “Possession” is, of course, an element of each of the three offenses upon which defendant
was convicted. MCL 750.227b; MCL 333.7401(2)(d)(iii); MCL 333.7403(2)(a)(v); Wolfe, 440
Mich. at 516-517; People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). In the
context of drug possession, our Supreme Court in Wolfe observed:

              A person need not have actual physical possession of a controlled
       substance to be guilty of possessing it. Possession may be either actual or
       constructive. Likewise, possession may be found even when the defendant is not
       the owner of recovered narcotics. Moreover, possession may be joint, with more
       than one person actually or constructively possessing a controlled substance.

               [The] courts have frequently addressed the concept of constructive
       possession and the link between a defendant and narcotics that must be shown to
       establish constructive possession. It is well established that a person's presence,
       by itself, at a location where drugs are found is insufficient to prove constructive
       possession. Instead, some additional connection between the defendant and the
       contraband must be shown.

               Any one of various factors may be sufficient under given circumstances to
       establish this connection. . . . [C]onstructive possession exists when the totality of
       the circumstances indicates a sufficient nexus between the defendant and the
       contraband. [Wolfe, 440 Mich. at 519-521 (citations omitted).]

The element of possession requires a showing that a defendant had dominion or a right of control
over the drugs with knowledge of their character and presence. People v McKinney, 258 Mich
App 157, 165; 670 NW2d 254 (2003).

       Sufficient evidence was presented to prove that defendant constructively possessed the
marijuana and the cocaine. Circumstantial evidence and reasonable inferences arising from that
evidence showed that defendant exercised dominion and control over the drugs. The drugs, both
the cocaine and marijuana, were found by police, upon execution of a warrant, under a bed in the
bedroom of a house located in Detroit. Prior to the day of the search of the house, a “source of

                                                -2-
information” had purportedly purchased cocaine from defendant at the house, and the police had
observed defendant leaving the home. When the search warrant was executed, defendant was
not at the house, although his mother and brother were present, along with several young
children, including defendant’s son. Under the bed where the drugs were found, the police also
discovered a shoebox. An officer testified that the shoebox contained “miscellaneous letters”
with defendant’s name on them. The entire shoebox was given a police evidence tag number,
and the trial court, following requests by defense counsel, required the prosecution to bring the
shoebox into court, where its contents were later admitted into evidence. Although the contents
are not included in the lower court record, the trial court described them as including older and
more recent cards, letters, and other documents, some from governmental entities, that
referenced defendant’s name and/or address, which was the address of the house where the drugs
were found. Defendant does not challenge the trial court’s characterization or description of the
shoebox’s contents. Indeed, defendant acknowledges that one of the documents in the shoebox
was a cell phone service application pertaining to defendant dated just nine days before the
police raid.

       Defendant concedes on appeal that he resided at the house when the warrant was
executed, although he was not present at that particular time. And we conclude that the contents
of the shoebox found under the bed, which were tied specifically to defendant by name, and
which were next to the drugs also found under the bed, provided evidence sufficient to show a
nexus between defendant and the drugs and to show that he had dominion or a right of control
over the drugs with knowledge of their character and presence. In sum, there was sufficient
evidence that defendant had constructively possessed the marijuana and cocaine.

        With respect to possession of firearms, it can be actual or constructive, and a defendant
has constructive possession of a firearm when there is proximity to the weapon with indicia of
control, or, stated otherwise, when the defendant knows the location of the weapon and it is
reasonably accessible by the defendant. People v Burgenmeyer, 461 Mich. 431, 438; 606 NW2d
645 (2000). In the context of a felony-firearm charge, the question is whether a defendant
possessed the gun when the felony was committed, not whether the defendant possessed the
firearm at the time of arrest or when a police raid occurred. Id. at 439. “A drug-possession
offense can take place over an extended period, during which an offender is variously in
proximity to the firearm and at a distance from it[,]” and in such cases, the focus must be placed
on the offense dates relative to the drug charges. Id.

        There was sufficient evidence showing that defendant constructively possessed a firearm
during the commission of a felony, i.e., either possession of the marijuana or cocaine, or both,
where the firearm was found in the bedroom closet located a mere three to four feet away from
the bed under which the drugs and defendant-related shoebox were found. Men’s clothes were
also discovered in that closet. It could reasonably be inferred from all of the evidence that the
closet was in defendant’s bedroom, and was thus defendant’s closet, and that defendant slept in
the room or was otherwise present in the room at various times. Accordingly, there was
sufficient circumstantial evidence of constructive possession of the firearm by defendant, given
proximity to the weapon with indicia of control, or, stated otherwise, given defendant’s
knowledge of the location of the firearm and its easy accessibility by defendant. And the illegal
drugs were present in the bedroom at the same time that the firearm was present, thereby


                                               -3-
reflecting possession of the firearm during the commission of a felony and satisfying the
elements of felony-firearm.2 Reversal is unwarranted.

        Next, defendant argues that the trial court lacked statutory authority to impose $600 in
court costs. Defendant acknowledges that the Legislature’s amendment of MCL 769.1k(1)(b)
and this Court’s construction of the amended statute in People v Konopka (On Remand), 309
Mich. App. 345; 869 NW2d 651 (2015), fully defeat his appellate argument. Instead, defendant
contends that Konopka was wrongly decided and that we “should overrule it under MCR
7.215(J).” First, we conclude that Konopka was correctly decided. Second, even if we were so
inclined, this panel cannot overrule Konopka; we are bound by the decision. MCR 7.215(J)(1).
And, finally, we decline to request the convening of a special conflict panel to reconsider
Konopka. MCR 7.215(J)(2) and (3). Defendant’s constitutional challenges of the amended
version of MCL 769.1k(1)(b) were rejected in Konopka, 309 Mich. App. at 360-376, and are thus
rejected here. Defendant seeks a ruling that simply vacates the imposition of court costs. He
does not ask for a remand for determination of the factual basis for the costs imposed, see MCL
769.1k(1)(b)(iii), despite a discussion and invocation of such a remedy in Konopka.
Accordingly, we affirm the imposition of $600 in court costs.

         Finally, defendant argues that his judgment of sentence should be amended to correct a
clerical error. We agree. Although the record reflects a series of continual misstatements
regarding the nature of the cocaine offense, it is evident based on a pretrial ruling and the trial
itself that defendant was convicted by the court in the bench trial of possession of less than 25
grams of cocaine, not possession of 25 to 49 grams of cocaine. In fact, there was a stipulation at
trial relative to the lab report, which showed that the weight of the cocaine was 1.28 grams.
Accordingly, we remand for the ministerial task of correcting the judgment of sentence to show a
conviction for possession of less than 25 grams of cocaine, MCL 333.7403(2)(a)(v), not 25 to 49
grams.

       Affirmed with respect to defendant’s convictions and sentences, but remanded for the
ministerial task of correcting the judgment of sentence. We do not retain jurisdiction.



                                                            /s/ William B. Murphy
                                                            /s/ Henry William Saad
                                                            /s/ Stephen L. Borrello




2
 Aside from the possession element, defendant does not claim on appeal that the other elements
of the two drug charges were not sufficiently proven.


                                                -4-